Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    Applicants’ amendment dated November 8th, 2021 responding to the Office Action September 8th, 2021 provided in the rejection of claims 1-20.
2.    Claims 1, 9 and 17 are amended.

3.    This office action is based on Applicants' amendment filed on November 8th, 2021 and an interview conducted on 11/23/2021 with Applicants’ representative Attorney Joseph J. Pytel (Reg. No. 69581).

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.    Authorization for this examiner’s amendment was given in an interview with Attorney Joseph J. Pytel (Reg. No. 69581),

5.    Claims 1-5 and 9-13 and 17 are allowed.

7.    The application has been amended as follows:

	IN THE CLAIMS

1. (Currently Amended) A computer implemented method comprising:
at a platform agnostic middleware: 
receiving, from a user via a user interface, a first input indicating at least a selected controller type; 
generating, based on the first input, a model that represents a controller corresponding to the selected controller type, wherein the model includes deterministic functions and non-deterministic functions; 
receiving, from the user via the user interface, a second input indicating at least one functional aspect of the selected controller type; 
updating, based on the second input, the model to represent the at least one functional aspect of the selected controller type; 
compiling, using the model, a binary file that represents, at least, the at least one functional aspect of the selected controller type; 
uploading the binary file to [[a]] the controller corresponding to the selected controller type, wherein the controller, in response to the binary file being uploaded to the controller, is configured to perform at least the at least one functional aspect of the selected controller type[[.]];  
in response to compiling the binary file, setting a timer to a predetermined period;
executing the deterministic functions of the model in response to setting the timer to the predetermined period; and
in response to a determination that all deterministic functions of the model have been executed and in response to a determination that the timer has not expired, executing the non-deterministic functions of the model.

2. (Original) The method of claim 1, further comprising determining, in response to updating, based on the second input, the model to represent the at least one functional aspect of the selected controller type, whether the model includes one or more errors.  

3. (Original) The method of claim 2, further comprising generating, in response to a determination that the model includes one or more errors, an output indicating the one or more errors.2 88610-03967 (N000961US2)  

4. (Original) The method of claim 3, further comprising receiving, in response to the output indicating the one or more errors, a third input indicating at least one modification to the model.  

5. (Original) The method of claim 4, further comprising updating the model based on the third input.  

6. (Cancelled) 
7. (Cancelled) 
8. (Cancelled) 

9. (Currently Amended) A system comprising: 
a processor; and 
a memory including instructions that, when executed by the processor, cause the processor to execute a platform agnostic middleware configured to:
receive, from a user via a user interface, a first input indicating at least a selected controller type; 
generate, based on the first input, a model that represents a controller corresponding to the selected controller type, wherein the model includes deterministic functions and non-deterministic functions; 
receive, from the user via the user interface, a second input indicating at least one functional aspect of the selected controller type; 
update, based on the second input, the model to represent the at least one functional aspect of the selected controller type; 3 
88610-03967 (N000961US2)compile, using the model, a binary file that represents, at least, the at least one functional aspect of the selected controller type; 
upload the binary file to [[a]] the controller corresponding to the selected controller type, wherein the controller, in response to the binary file being ;  
in response to compiling the binary file, set a timer to a predetermined period;
execute the deterministic functions of the model in response to setting the timer to the predetermined period; and 
in response to a determination that all deterministic functions of the model have been executed and in response to a determination that the timer has not expired, execute the non-deterministic functions of the model.

10. (Previously Presented) The system of claim 9, wherein the middleware is further configured to determine, in response to updating, based on the second input, the model to represent the at least one functional aspect of the selected controller type, whether the model includes one or more errors.  

11. (Previously Presented) The system of claim 10, wherein the middleware is further configured to generate, in response to a determination that the model includes one or more errors, an output indicating the one or more errors.  

12. (Previously Presented) The system of claim 11, wherein the middleware is further configured to receive, in response to the output indicating the one or more errors, a third input indicating at least one modification to the model.  



14. (Cancelled) 
15. (Cancelled) 
16. (Cancelled) 

17. (Currently Amended) An apparatus for modeling a vehicle controller, the apparatus comprising:
a processor; and 
a memory including instructions that, when executed by the processor, cause the processor to execute a platform agnostic middleware configured to: 
receive, from a user via a user interface, a first input indicating at least a selected controller type; 
generate, based on the first input, a first model that represents a first controller corresponding to the selected controller type, wherein the first model includes deterministic functions and non-deterministic functions; 
generate, based on the first input, a second model that represents a second controller corresponding to the selected controller type, wherein the second model includes deterministic functions and non-deterministic functions; 

update, based on the second input, the first model and the second model to represent the at least one functional aspect of the selected controller type; 
	compile, using the first model, a first binary file that represents, at least, the at least one functional aspect of the selected controller type; 
compile, using the second model, a second binary file that represents, at least, the at least one functional aspect of the selected controller type; 
upload the first binary file to [[a]] the first controller of a vehicle, the first controller corresponding to the selected controller type, wherein the first controller, in response to the first binary file being uploaded to the first controller, is configured to perform at least the at least one functional aspect of the selected controller type; 
upload the second binary file to [[a]] the second controller of the vehicle, the second controller corresponding to the selected controller type, wherein the functions performed by the first controller are verified by corresponding functions performed on the second controller, wherein the second controller, in response to the second binary file 5 88610-03967 (N000961US2) being uploaded to the second controller, is configured to perform at least the at least one functional aspect of the selected controller type[[.]];
in response to compiling at least one of the first binary file and the second binary file, set a timer to a predetermined period;
execute the deterministic functions of at least one of the first model and the second model in response to setting the timer to the predetermined period; and 
in response to a determination that all deterministic functions of the at least one of the first model and the second model have been executed and in response to a determination that the timer has not expired, execute the non-deterministic functions of the at least one of the first model and the second model.  

18. (Cancelled) 
19. (Cancelled) 
20. (Cancelled) 

Reason for Allowance
8.    Claim 1-5, 9-13 and 17 are allowed over the prior arts of record.
9.	Claims 1, 9 and 17 are amended including the limitations of claims 6-8, 14-16 and 18-20 respectively.    
The following is an examiner’s statement of reasons for allowance:
The cited references:
Kishita (US Pub. No. 2011/0078694 A1) and Alexander David Hellwig (Component-based Integration of Interconnected Vehicle Architecture, June 9-12, 2019) and Schlachter (US Pub. No. 2019/0258460 A1) do not disclose the limitations wherein the model includes deterministic functions and non-deterministic functions; … executing  execute the deterministic functions of at least one of the first model and the second model in response to setting the timer to the predetermined period; and in response to a determination that all deterministic functions of the at least one of the first model and the second model have been executed and in response to a determination that the timer has not expired, execute the non-deterministic functions of the at least one of the first model and the second model recited in claim 17.
 Ando et al. (US Pub. No. 2017/0168472 A1) discloses at a platform agnostic middleware (See Fig. 17A, middleware layer APL02): receiving, from a user via a user interface, a first input indicating at least a selected controller type (sensor, actuator, processor or memory –See Fig. 17A and paragraphs [0193-0195]); generating, based on the first input (sensor combination model – See Fig. 17A, 1460, 1470, 1465, etc.), a model that represents a controller corresponding to the selected controller type (sensor, actuator, processor, memory combination module – See Fig. 17A, combination module), receiving, from the user via the user interface, a second input indicating at least one functional aspect of the selected controller type (A combination module having a sensor function is especially referred to as a sensor combination module 1460 and a … executing the deterministic functions of the model in response to setting the timer to the predetermined period; and in response to a determination that all deterministic functions of the model have been executed and in response to a  execute the deterministic functions of at least one of the first model and the second model in response to setting the timer to the predetermined period; and in response to a determination that all deterministic functions of the at least one of the first model and the second model have been executed and in response to a determination that the timer has not expired, execute the non-deterministic functions of the at least one of the first model and the second model recited in claim 17.
Kailas (US Pub. No. 2019/0286776 A1) discloses event monitor 225 may be configured to detect events that occur in one or more signals of DUPV 215 in response to DUPV 215 receiving the non-deterministic input signals from driver 220… Observation window 230 may be configured as a non-deterministic observation window.  In one arrangement, observation window 230 may include a counter that specifies the length of an observation interval and/or an event trigger for non-deterministically starting the observation interval – See paragraphs [0014 and 0026].  Kailas does not disclose the claimed invention.
Mendes et al. (US Pub. No. 2007/0055846 A1) discloses deterministic system 406 includes a time reference 401 and a processor 402.  Time reference 402 performs a time keeping operations.  Processor 402 may include, for example, a software program executing on a general purpose computer system that performs one or more functions of deterministic engine 406.  Engine 406 may accept and/or provide 
 Regarding claims 1 and 9, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claims 1 and 9.
wherein the model includes deterministic functions and non-deterministic functions;
… in response to compiling the binary file, setting a timer to a predetermined period;
executing deterministic functions of the model in response to setting the timer to the predetermined period; and
in response to a determination that all deterministic functions of the model have been executed an in response to a determination that the timer has not expired, executing non-deterministic functions of the model in combination with all other limitations/elements as claimed in claims 1 and 9. Such features in combination, render obviousness, are allowed over the prior art of record.

Regarding claim 17, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 17.

… in response to compiling at least one of the first binary file and the second binary file, set a timer to a predetermined period;
execute deterministic functions of at least one of the first model and the second model in response to setting the timer to the predetermined period; and 
in response to a determination that all deterministic functions of the at least one of the first model and the second model have been executed and in response to a determination that the timer has not expired, execute non-deterministic functions of the at least one of the first model and the second model
and in combination with all other limitations/elements as claimed in claims 17. Such features in combination, render obviousness, are allowed over the prior art of record.
Claims 2-5 and 10-13 are dependent upon claims 1 and 9. Since the independent claims 1 and 9 are allowable, claims 2-5 and 10-13, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue fee and, to avoid processing delays, should preferably accompany the Issue fee. Such submissions should be dearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US Pub. No. 2018/0086371 A1) discloses in one or more examples, determining the duration of the instability is based on the filtered input signal, and a predicted input signal, the predicted input signal determined based on a vehicle speed… determining the severity of the instability includes comparing a magnitude of a filtered input signal with a plurality of predetermined thresholds corresponding to respective severity levels – See paragraphs [0004, 0006 and 0008].
Naganathan (US Pub. No. 2018/0032413 A1) discloses the backup processor monitors for a failure of the source processor by monitoring the first communication line for communication messages being transmitted by the source processor.  The backup processor determines a failure of the source processor in response to an absence of the communication messages on the first communication line for a predetermined duration – See Abstract and specification for more details.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192